UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-11316 OMEGA HEALTHCARE INVESTORS, INC. (Exact name of Registrant as specified in its charter) Maryland 38-3041398 (State of incorporation) (IRS Employer Identification No.) 9690 Deereco Road, Suite 100, Timonium, MD 21093 (Address of principal executive offices) (410) 427-1700 (Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one:) Large accelerated filerxAccelerated fileroNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock as of October 19, 2007. Common Stock, $.10 par value68,004,832 (Class) (Number of shares) OMEGA HEALTHCARE INVESTORS, INC. FORM 10-Q September 30, 2007 TABLE OF CONTENTS Page No. PART I Financial Information Item 1. Financial Statements: Consolidated Balance Sheets September 30, 2007 (unaudited) and December 31, 2006 2 Consolidated Statements of Operations (unaudited) Three and nine months ended September 30, 2007 and 2006 3 Consolidated Statements of Cash Flows (unaudited) Nine months ended September 30, 2007 and 2006 4 Notes to Consolidated Financial Statements September 30, 2007 (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 40 PART II Other Information Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 6. Exhibits 42 Table of Contents PART I – FINANCIAL INFORMATION Item 1 - Financial Statements OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, 2007 2006 (Unaudited) ASSETS Real estate properties Land and buildings at cost $ 1,273,657 $ 1,235,679 Less accumulated depreciation (212,634 ) (187,769 ) Real estate properties – net 1,061,023 1,047,910 Mortgage notes receivable – net 31,849 31,886 1,092,872 1,079,796 Other investments – net 16,464 22,078 1,109,336 1,101,874 Assets held for sale – net 3,550 4,635 Total investments – net 1,112,886 1,106,509 Cash and cash equivalents 608 729 Restricted cash 3,698 4,117 Accounts receivable – net 61,768 51,194 Other assets 11,933 12,821 Total assets $ 1,190,893 $ 1,175,370 LIABILITIES AND STOCKHOLDERS’ EQUITY Revolving line of credit $ 52,000 $ 150,000 Unsecured borrowings – net 484,718 484,731 Other long–term borrowings 40,995 41,410 Accrued expenses and other liabilities 26,567 28,037 Income tax liabilities 3,441 5,646 Operating liabilities for owned properties — 92 Total liabilities 607,721 709,916 Stockholders’ equity: Preferred stock 118,488 118,488 Common stock and additional paid-in-capital 825,495 700,177 Cumulative net earnings 344,824 292,766 Cumulative dividends paid (662,568 ) (602,910 ) Cumulative dividends – redemption (43,067 ) (43,067 ) Total stockholders’ equity 583,172 465,454 Total liabilities and stockholders’ equity $ 1,190,893 $ 1,175,370 See notes to consolidated financial statements. -2- Table of Contents OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited (in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenues Rental income $ 37,113 $ 33,016 $ 114,092 $ 92,643 Mortgage interest income 999 1,054 2,896 3,392 Other investment income – net 962 994 2,336 2,878 Miscellaneous 150 42 640 483 Total operating revenues 39,224 35,106 119,964 99,396 Expenses Depreciation and amortization 9,131 8,314 26,740 23,288 General and administrative 2,742 5,669 8,080 10,331 Provision for impairment on real estate properties 1,636 - 1,636 - Provision for uncollectible mortgages, notes and accounts receivable - 27 - 27 Total operating expenses 13,509 14,010 36,456 33,646 Income before other income and expense 25,715 21,096 83,508 65,750 Other income (expense): Interest and other investment income 36 189 134 371 Interest (10,071 ) (11,190 ) (31,988 ) (30,246 ) Interest
